DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 03/29/2021 has been considered and entered.  The response directed to rejections based on the prior art was considered but was not found to be persuasive due to lack of commensurate scope between the claims and the inventive examples because the claims are drawn to much broader thiadiazole and azole adducts while the inventive examples are directed to specific compounds.  The rejections based on indefinite language of the claims are withdrawn based on the amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 8, 14, 15, 17, 20, 22, 23, 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9, 11, 16 – 19 of copending Application No. 15/753,090 in view of Knapp et al (WO2013123160).   Knapp teaches lubricating oil composition having the azo-acrylic derivatives of the claims and further comprising conventional additives such as antiwear compounds and antioxidant compounds.  
Well known metal deactivators includes thiadiazole and thus their use in such composition having the azole-acrylic adducts would have been obvious. Thus, it would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used conventional additives such as thiadiazole with the reaction products of the copending application as Knapp teaches conventional additives such as metal deactivators can be used in combination with the reaction product.
In regards to claims to claims 20, 22, 23 Knapton is added to teach that such composition is useful as drivetrain fluids in gears, automatic and manual transmissions, dual clutch, axle, hydraulic oils etc., and thus provides for the methods of lubricating the drivetrain and reducing corrosion when the fluid is applied to such components [0110 – 0112].  In regards to claim 26, Knapton teach the composition which is useful for lubricating transmissions, hydraulics, etc., and thus would have been useful for lubricating such components in tractors or off-highway vehicles.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 8, 14, 15, 17, 20, 22, 23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Knapton et al. (WO 2013123160) in view of Chibnik (US 4,202,783)
In regards to claim 1, Knapton teaches lubricants for mechanical devices such as gears [0001].  The composition comprises base oil of lubricating viscosity [0005].  The composition comprises conventional additives such as metal deactivators, dispersants, corrosion inhibitors, antioxidants, etc. [0055].  Knapton teaches extreme pressure agents comprising dimercaptothiadiazole such as 2,5-(tert-nonyl-dithio)-1,3,4-thiadiazole etc., and which are 
Chibnik similarly teaches antioxidants useful in oils and comprising reaction products of benzotriazole with unsaturated esters such as acrylate ester (title, abstract).  The benzotriazole is reacted with acrylate or methacrylate ester (column 1 lines 25 – 45).  The adduct is prepared from acrylates and/methacrylates having C1 to C22 alkyl groups such as methyl, ethylhexyl etc. (i.e., the equivalent group to R of formula I of the claim is hydrogen or methyl and the equivalent to R1 of formula I is C1 to C22), and benzotriazole (i.e., the equivalent group to X2 and X3 being nitrogen according to the compounds of the claim, R2 and R3 of the compound of the claim are hydrogen or alkyl and R4 is acyl group according to the compounds of the claim) (column 1 lines 65 – column 2 lines 2).  The product is useful in oil in amounts of from about 0.001 to about 10% or preferably from amounts of about 0.1 to about 1% by weight of the composition (column 2 lines 37 – 42).  
The oil can be various functional fluids such as hydraulic fluids, transmission fluids, power steering fluids (column 2 lines 5 – 8). Thus, it would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the antioxidant of Chibnik in the fluid of Knapton and in the recited amounts, as Knapton allows for use of such additives in the composition.
The combined amount of thiadiazole and the azole-acrylic reaction product overlaps the limitations of the claim.

In regards to claims 2 – 8, Knapton and Chibnik combined teach the composition having the claimed limitations.  
In regards to claim 14, Knapton and Chibnik combined teach the composition having the claimed limitations.  The thiadiazoles of the claims are well known.  For instance, Knapton teaches the composition wherein the acrylic compound can be dimercaptothiadiazole such as 2,5-(tert-nonyl-dithio)-1,3,4-thiadiazole and oligomers of two or more thiazoles as previously stated.
In regards to claim 15, Knapton and Chibnik combined teach the composition having the claimed limitations.  Knapton teaches the composition having friction modifiers [0105].
In regards to claim 17, Knapton and Chibnik combined teach the composition having the claimed limitations.  Knapton teaches the composition can comprise phosphorus based antiwear or extreme pressure additive such as zinc dialkyldithiophosphate and wherein such phosphorus compound(s) provides phosphorus in amounts of from 0.005 to 0.1% by weight (50 ppm to 1000 ppm) to the composition which overlaps the claimed range [0074, 0095 and 0159].
In regards to claims to claims 20, 22, 23, Knapton and Chibnik combined teach the composition having the claimed limitations.  Knapton teaches the composition which is useful as drivetrain fluids in gears, automatic and manual transmissions, dual clutch, axle, hydraulic oils etc., and thus provides for the methods of lubricating the drivetrain and reducing corrosion when the fluid is applied to such components [0110 – 0112].
In regards to claim 26, Knapton and Chibnik combined teach the composition having the claimed limitations.  Knapton teach the composition which is useful for lubricating transmissions, hydraulics, etc., and thus would have been useful for lubricating such components in tractors or off-highway vehicles.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants allege that the claimed composition exhibits unexpected results.  The argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
The amendments to the claims makes the amounts of the thiadiazole and azole adduct in the claims and inventive examples commensurate.
The specific thiadiazole compound and the specific azole adduct used in the inventive examples do not support the breadth of the claims
According to MPEP 716.02(d), the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). 
Therefore applicants have failed to provide inventive examples that are commensurate in scope with the claims and sufficient to rebut the case of obviousness. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771